After stating the facts in the case, as above,
GROSSCUP, Circuit Judge,
delivered the opinion of the Court as follows:
The patents issued to Pardessus and Clark are similar to, and admittedly in anticipation of, the one iñ suit, except that they employ a solid interior post; the Kirker & Bender patent substituted a standpipe for the post, and encircled it with a sleeve, to which was fastened the inside edge of the plate; while that of Kirker used a standpipe also, but slipped it over a sleeve, which was it'self an integral part of the plate.
The new feature of the patent in suit is the substitution of a central spirally-twisted column, pillar or post, either in the form of a tee or of an angle, or of a flat metal bar, twisted radially to conform to the necessary inside structural lines.' When a T-shaped spiral post is used one arm of the tee or plate forms the flange to which the plate is secured; when an angle shaped spirally twisted post is used, the plate is secured to one member of the angle; and when the spirally twisted metal bar is used the plate is fastened thereto.
In the prior patents, employing the old form of posts, the plate conformed to the post; under the patent in suit, the post conforms to the plate.
It is obvious that the employment of the spirally twisted post imports to the structure, as a whole, added strength, since each wing of the structure serve's as a support to the other against sagging, when bearing a load.
The fire escape of the appellees consists of a sheet metal tower provided with an ingress opening at each landing of the building, adjacent to which the structure is constructed, and an egress opening near its base; it contains a spiral chute fastened along its outer spiral edge to> the inner wall of the tower. It has, in our judgment, no central post, in the true sense of the word “post”, both as defined in The Century Dictionary—“A piece of timber,, metal (solid or built up), or other solid substance, of considerable size, set upright, and intended as a support to a weight or structure resting upon it, or as a firm point of attachment for something,”—or as ordinarily *363understood in the mechanic arts. It employs along its inner edge a U shaped strip of steel, which acts as a binder along the inside edges of the plates. It doubtless gives some support, as a binder; but cannot be said to furnish support to the structure, as a base of strength. It may, in this respect, be compared to the key of the arch, as distinguished from the foundation stone.
In view of the fact that this art has been so fully developed, before the issuance of the patent in suit; and that the patent in suit rests upon a detail only, we cannot give to it such scope as would include appellees’ device. We must assume that appellants meant, in the use of the word “post”, a support, as well as a binder, and, in that respect, the appellees’ device is differentiated.
The decree of the Circuit Court will be
Affirmed.